Sheldon, J.
We see no ground upon which the plaintiff can recover. His injury was not due to any defect in the machine upon which he was working, or to any negligence of the defendant or of any one for whom it was responsible either under the statute or at common law. He needed no further instruction than he had received. We do no’t need to go over the evidence. Looking at it in connection with the exhibits which were used at the trial and were produced before us, it is manifest that the plaintiff was injured because of his own inadvertence in allowing the nozzle of his oil can to come in contact with the revolving cutter, which with everything connected therewith was plainly in his sight. Upon the terms of the report, judgment must be entered upon the verdict for the defendant.

So ordered.